Citation Nr: 0945809	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-34 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a total disability rating based upon 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty from April 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought. 

The Veteran testified about his entitlement to TDIU at the RO 
before a RO decision review officer in April 2007.

The Veteran submitted his application for TDIU in January 
2006.  During the pendency of this appeal, in a May 2008 
rating decision the RO granted a 100 percent disability 
rating for the Veteran's service-connected anxiety disorder 
not otherwise specified with depression, effective April 1, 
2008.  

In this connection, the Board points out that very recently, 
in November 2009 VA's General Counsel withdrew its previous 
determination in VAOPGCPREC 6-99 (June 7, 1999), which had 
held that a TDIU claim for a particular service-connected 
disability may not be considered when a schedular 100 percent 
rating is already in effect for another service-connected 
disability; and had held that no additional monetary benefit 
would be available if a veteran had a schedular 100 percent 
disability rating for a service-connected disability and a 
TDIU rating for another, separate disability.  

In light of the precedent of the U.S. Court of Appeals for 
Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 
(2008), the holdings of which the General Counsel found to be 
in conflict with VAOPGCPREC 6-99, the General Counsel 
withdrew VAOPGCPREC 6-99 in November 4, 2009.  In short, the 
Court in Bradley concluded that it is possible for a veteran 
to be awarded TDIU based on a single disability and receive 
schedular disability ratings for other conditions.  

In the present case, the Veteran's service-connected anxiety 
disorder not otherwise specified with depression, has been 
awarded a 100 percent disability rating under the VA's 
Schedule for Rating Disabilities (Rating Schedule), effective 
April 1, 2008.  However, remaining on appeal is the issue of 
TDIU.  As reflected in the competent evidence discussed 
below, the primary impact on the Veteran's employability is 
the service-connected anxiety disorder not otherwise 
specified with depression, which is already assigned a 100 
percent schedular disability rating effective from April 1, 
2008.  


FINDING OF FACT

The Veteran's service-connected disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16, 4.19 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

Given the favorable disposition of the TDIU issue decided 
below, any possible deficiencies in the duty to notify and to 
assist with respect to the current appellate review of those 
claims constitute harmless error and will not prejudice the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Analysis

On appeal the Veteran is seeking entitlement to a TDIU rating 
on the basis that as a result of impairment caused by the 
symptoms of his service-connected disabilities, he is unable 
to follow a substantially gainful occupation.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.  Factors to be considered are the 
Veteran's education, employment history and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection in effect prior to April 1, 2008 for the 
following disabilities: 
(1)  anxiety disorder, not otherwise specified with 
depression, rated as 50 percent disabling, effective 
October 15, 1996; 
(2)  pharyngitis, rated as 30 percent disabling, 
effective October 10, 1990;
(3)  simple fracture distal and left radius, rated as 20 
percent disabling, effective January 17, 2006.

After combining these ratings under  38 C.F.R. § 4.25, the 
Veteran does meet the minimum schedular threshold requirement 
(of a combined disability rating of 70 percent or more) to be 
considered for a TDIU rating for a period prior to April 1, 
2008.  38 C.F.R. § 4.16(a), (b).  

Therefore, the remaining question is whether the service-
connected disabilities, in and of themselves, precluded the 
Veteran from securing or following a substantially gainful 
occupation for a period prior to April 1, 2008.  See 38 
C.F.R. § 4.16(a).  
 
Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Although neither 
the United States Code nor the Code of Federal Regulations 
offers a definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the Veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough for a 
grant of a TDIU.  In itself, a disability rating is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  But the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Id.  If he is not so capable, then a grant of TDIU is 
warranted; not otherwise.

In the Veteran's January 2006 application for increased 
compensation based on unemployability, he indicated that he 
was not able to work since 1990 due to symptoms associated 
with his service-connected psychiatric disability.  He stated 
that he was unable to work under pressure and deal with other 
people; he had anxiety and depression, and lacked focus in 
doing tasks.  The Veteran reported that he completed four 
years of high school education.  He reported that he last 
worked full-time in 1990 when he became too disabled to work. 

The Board has reviewed and considered all of the competent 
medical evidence on file, which includes the reports of VA 
and private treatment records, and reports of VA 
examinations.  As discussed below, after a careful review of 
the lay and medical evidence, and resolving any reasonable 
doubt remaining in the Veteran's favor, the Board finds that 
the Veteran is unemployable due to the aggregate impact of 
his service-connected disabilities, and particularly, the 
service-connected anxiety disorder, not otherwise specified 
with depression. 

In this case, the evidence indicates that the Veteran has not 
worked since 1990.  During recent VA examinations since 2003 
he has consistently reported that he has not worked since 
1990 and indicated that this was because of his service-
connected disabilities.  

During a January 2003 VA examination for mental disorders the 
Veteran reported complaints of feeling worse everyday, with 
complaints associated with significant memory problems, 
irritability, frustration when unable to do things, frequent 
depression with crying spells, feeling like dying.

On examination the Veteran was alert, and oriented to person, 
place and year.  His mood was anxious and his affect was 
constricted.  His attention and concentration were fair.  The 
examiner found the Veteran's memory, insight and judgment to 
be impaired.  He could not remember any of three objects 
after two minutes.  He was not hallucinating, suicidal or 
homicidal.  After examination the report contains an Axis I 
diagnosis of primary degenerative dementia of the Alzheimer's 
type; and generalized anxiety disorder with depressive 
features.  The global assessment of functioning (GAF) score 
was 50.

In an April 2003 VA psychiatric progress note the provider 
noted that the Veteran had symptoms of irritability, poor 
concentration, easy distractibility, forgetfulness, and poor 
control of impulses.  The Axis I diagnostic impression was 
generalized anxiety disorder, severe, atypical depression.  
The treatment provider estimated the Veteran's GAF score to 
be 50.

A January 2004 psychiatric progress note shows that the 
Veteran was treated for severe episodes of anxiety and being 
restless and irritable, with poor tolerance to people, noise, 
and frustration.  The Veteran had poor motivation, poor 
interest in daily life activities, poor control of impulses, 
sleeping disturbances with nightmares.  He had poor 
concentration and reported that his mind becomes blocked.  
The examiner opined that the Veteran was unable to handle his 
funds due to poor judgment and exacerbation of symptoms.  The 
treatment provider estimated the Veteran's GAF score to be 
40.

The report of an April 2004 VA psychiatric social and 
industrial field survey consultation shows that the Veteran 
reported having sleeping problems; that he liked to be alone 
most of the time; and that he did not socialize much with 
neighbors.  The Veteran was currently taking medication 
including Prozac and Xanax.  After examination the treatment 
provider summarized the Veteran's industrial impairment as 
moderate and his social impairment as mild.

The report of an April 2004 VA examination for mental 
disorders shows that on examination the Veteran was alert, 
oriented times three, and his affect was constricted.  His 
attention, concentration, and memory were all found to be 
fair.  His attention and concentration were both good.  His 
speech was clear and coherent.  He was not hallucinating and 
was not suicidal or homicidal.  His insight and judgment were 
fair and he exhibited good impulse control.  

The examiner found: no impairment of thought processes or 
communication; no delusions or hallucinations; no 
inappropriate behavior other than reported irritability; and 
no suicidal or homicidal thoughts or plans.  The Veteran was 
able to maintain his personal hygiene and do other 
activities.  He was an artisan in woodcarving and sells his 
craft.  The Veteran was oriented.

The Veteran reported having memory loss and impairment.  He 
reported having periods of getting anxious, depressed, and 
having sleep problems.  The Veteran was living with his wife 
with whom he had a good relationship.  The examination report 
includes an Axis I diagnosis of generalized anxiety disorder, 
mild.  The GAF score was 75, currently.  The examiner opined 
that a previous diagnosis of degenerative dementia of 
Alzheimer's type given at the January 2003 VA examination was 
a mistake.

A May 2006 VA examination (bones) report shows that the 
examiner noted that the Veteran had to retire in 1990 due to 
neuropsychiatric condition of depression and anxiety, but not 
due to musculoskeletal problems.

The report of a May 2006 VA examination for mental disorders 
shows that the examiner referred the reader to a previous VA 
examination he conducted in April 2004 for his description of 
the Veteran's psychiatric and work history, complaints, and 
evidence considered.  The present examination report contains 
findings similar to those discussed above from the April 2004 
VA examination report.  The examination report includes an 
Axis I diagnosis of generalized anxiety disorder, by record; 
and a GAF score of 75, currently.  

The report of a private psychiatric evaluation shows that the 
Veteran was evaluated over two days in October and November 
2006.  At the conclusion of the examination, the examiner, 
Pedro N. Colberg, M.D., concluded with Axis I diagnoses of 
posttraumatic stress disorder, and major depressive disorder.  
Dr. Colberg assigned a GAF score of 50.  Dr. Colberg 
summarized the Veteran's condition, which included recurrent 
nightmares, irritability, multiple somatic complaints, poor 
tolerance to frustration, and social isolation; which make 
the Veteran unfit for any gainful activity.  Dr. Colberg 
opined that the condition was chronic and permanent. 

A December 2006 VA progress note show that the Veteran had 
poor concentration.  He reported trying to do something at 
home but had been unable to finish due to episodes of anxiety 
and shortness of breath.  The note concluded with a diagnosis 
of generalized anxiety disorder, panic attacks, and a GAF 
score of 50.

The report of an April 1, 2008 VA examination for mental 
disorders shows that the medical doctor examining the Veteran 
reviewed the Veteran's psychiatric disability with respect to 
the service-connected psychiatric disability.  After 
examination the examiner concluded the report with an Axis I 
diagnosis of general anxiety disorder with depressive 
features, and history of dementia not otherwise specified.  
The report contains a GAF score of 50.  

The examiner opined that there was total occupational and 
social impairment due to mental disorder signs and symptoms.  
The examiner further opined that there was total social and 
occupational impairment due to the Veteran's cognitive 
decline and physical impairment; and that the Veteran was 
unable to provide for his basic needs of clothing, food and 
shelter; nor was the Veteran able to perform activities of 
daily living without assistance.

On the basis of the April 1, 2008 VA examination, in a May 
2008 rating decision the RO increased the schedular 
disability rating assigned for the service-connected anxiety 
disorder, not otherwise specified with depression, from 50 to 
100 percent effective April 1, 2008.  The evidence contained 
in the April 1, 2008 VA examination report is similar to much 
of the evidence discussed above dated prior to that date in 
relation to the Veteran's prior disability picture due to his 
service-connected psychiatric disability.  

With the exception of the two VA examinations in April 2004 
(including social and industrial field study) and May 2006, 
the overwhelming majority of the competent evidence on file 
shows that the psychiatric treatment providers and other 
examiners have made such findings, and generally assigned GAF 
scores of no more than 50, with a score of 40 assigned in 
January 2004, as to reflect sufficient severity to produce 
unemployability.  

The Global Assessment of Functioning rating scale is a system 
for rating psychiatric disability used by psychiatric health 
care providers.  It reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing DSM-IV.  The GAF scale score 
assigned does not determine the disability rating VA assigns, 
however, it is one of the medical findings employed in that 
determination.

A GAF score from 41 to 50 is defined as serious symptoms, 
such as suicidal ideation, severe obsessional rituals, 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, such as having no 
friends or being unable to keep a job.  See DSM-IV.  The GAF 
score of 40 recorded under Axis V in January 2004 reflects 
some impairment in reality testing or communication, or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood; and again reflects 
that the Veteran is unable to work.  

The specific VA examination findings discussed above, for the 
most part, more than suggest a finding that as a result of 
impairment caused by the symptoms of his service-connected 
disabilities, the Veteran is unable to follow a substantially 
gainful occupation.  The Board has considered all of 
competent evidence altogether pertaining to the Veteran's 
service connected disabilities and their combined impact on 
the Veteran's ability to work.  
 
Based on the foregoing, the Board finds that the objective 
medical evidence is in relative equipoise as to whether, as a 
result of impairment caused by the symptoms of his service-
connected disabilities, the Veteran was unable to follow a 
substantially gainful occupation.  After resolving any 
remaining reasonable doubt to the Veteran's favor, the 
competent medical evidence provides sufficient evidence for a 
finding that the multiple service-connected disabilities do 
by themselves in combination result in the Veteran being 
unable to follow a substantially gainful occupation.

On that basis, the Board finds that the Veteran is 
unemployable due the aggregate impact of his service-
connected disabilities.  In light of the above, the Board 
finds that a grant of a TDIU is warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a TDIU is granted.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


